Case 5:21-cv-05008-PKH Document 19            Filed 04/27/21 Page 1 of 1 PageID #: 169




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION

ERIC S. RAY                                                              PETITIONER

v.                                  No. 5:21-CV-05008

MARK GENTRY, Warden, Davis
Correctional Facility, and LESLIE
RUTLEDGE, Attorney General for
the State of Arkansas                                                  RESPONDENTS

                                       JUDGMENT

      Pursuant to the order entered in this case on this date, this matter is DISMISSED

WITHOUT PREJUDICE. No certificate of appealability shall issue.

      IT IS SO ADJUDGED this 27th day of April, 2021.


                                                        /s/P. K. Holmes, ΙΙΙ
                                                        P.K. HOLMES, III
                                                        U.S. DISTRICT JUDGE
